Citation Nr: 0504726	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  96-47 533	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to initial ratings greater than 10 percent 
prior to March 9, 2004, and greater than 20 percent from 
March 9, 2004, for postoperative residuals of a Bristow 
procedure on the right shoulder with a history of fracture of 
the inferior surface of the glenoid fossa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel 


INTRODUCTION

The appellant had active military service from September 1981 
to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied service connection 
for an eye disability and awarded a 0 percent disability 
evaluation for service-connected postoperative residuals of a 
Bristow procedure on the right shoulder with a history of 
fracture of the inferior surface of the glenoid fossa, 
effective February 28, 1995.  During pendency of the 
veteran's appeal, by rating decision in March 1997, the RO 
awarded a 10 percent disability evaluation for the service-
connected right shoulder disability, effective February 28, 
1995.  By rating action in April 2004, the RO again awarded 
an increased evaluation for the appellant's shoulder 
disability and assigned a 20 percent disability evaluation 
for such disability, effective March 9, 2004.  Despite the 
award of the 20 percent disability evaluation, the rating 
schedule nevertheless provides for higher ratings.  
Therefore, the appellant's claim of entitlement to an initial 
rating greater than 10 percent prior to March 9, 2004, and 
greater than 20 percent from March 9, 2004, remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant requested a hearing in this case; however, he 
subsequently failed to appear for such hearing on April 29, 
1998.


FINDINGS OF FACT

1.  It is clearly and unmistakably shown that the veteran's 
eye disability pre-existed his military service and did not 
worsen during service.  

2.  Prior to March 9, 2004, the appellant's service-connected 
shoulder disability was manifested by a well-healed 3.5-inch 
scar, no tenderness, no apparent muscle atrophy, no 
fatigability or weakness, normal tone, bulk and strength in 
all muscle groups, and no laxity; he had pain, numbness, 
tingling, and motion above the shoulder level.

3.  Since March 9, 2004, functional impairment caused by the 
right shoulder disability has equated to limitation of motion 
at the shoulder level.

4.  The appellant does not have ankylosis of the right 
shoulder, limitation of motion of the right arm to midway 
between the side and shoulder level or functional impairment 
that equates to such limitation, other impairment of the 
humerus, nonunion of the clavicle or scapula with loose 
movement, or dislocation of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The veteran does not have eye disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1111, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, and 3.306 (2004).

2.  The criteria for a disability evaluation greater than 10 
percent prior to March 9, 2004, or greater than 20 percent 
from March 9, 2004, for service-connected postoperative 
residuals of a Bristow procedure on the right shoulder with a 
history of fracture of the inferior surface of the glenoid 
fossa are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims here on appeal.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  (Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence was required to substantiate his claims, as 
well as informed of the specific assignment of responsibility 
for obtaining such evidence.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was advised of the evidence which would 
substantiate his claims, and the responsibility for obtaining 
it, by letters dated in October 2001, September 2002, and 
October 2002.  The letters informed the appellant what 
evidence and information VA would be obtaining as well as the 
evidence that the appellant needed to provide.  The letters 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the October 2001, September 
2002, and October 2002 letters that he should submit any 
additional information or evidence regarding his claim, or 
advise VA as to its whereabouts.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes multiple VA examination records, VA 
hospitalization records, VA outpatient treatment records, and 
the appellant's own contentions.  There does not appear to be 
additional evidence that needs to be sought.  In fact, the 
appellant specifically indicated via correspondence received 
in September 2002 that he "d[id] not have any further 
records to submit..."  Thus, at every stage of the process, 
the appellant was informed of the information needed to 
substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded multiple 
VA examinations with respect to the issues here on appeal.  
As such, VA reexamination is not necessary because, as 
discussed below, there exists sufficient medical evidence to 
decide the appellant's claims.


II.  Service Connection for Eye Disability

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

The appellant entered into active military service in 
September 1981; however, his service entrance examination 
records are not contained within the claims file.  
". . . [E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service .  38 U.S.C.A. § 1111 (West 
2002).  Without a showing of eye disability at entry, the 
burden is on VA to show by clear and unmistakable evidence 
that 1) the veteran's disability existed prior to service, 
and 2) the preexisting disability was not aggravated by 
active military service.  Otherwise, the veteran must be 
taken to have been in sound condition at entry.  See Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 
3-2003 (July 16, 2003).

With respect to the requirement that the Government show by 
clear and unmistakable evidence that the appellant's eye 
disability existed prior to service, the Board notes that it 
has reviewed all of the evidence of record, to include 
service medical records, VA medical records, VA examination 
records, and the appellant's own contentions.  The 
appellant's service medical records show:  1) that upon 
ophthalmologic examination and treatment in December 1982, 
the appellant was noted to have "[e]xodeviation since early 
childhood," and 2) that the appellant's in-service 
ophthalmologic surgical records dated from April 1983 to May 
1983 noted that the appellant's "[h]istory indicated that he 
had had an outward deviation of his eyes all of his life."  
A VA reviewer later provided an opinion in September 2003, 
which indicated that there had been no worsening beyond 
natural progression of the veteran's strabismus as a result 
of the in-service surgery, suggesting that the history of 
pre-service existence was accurate.  Indeed, there has been 
no suggestion in the record, including from the in-service 
examiners who noted a history of childhood exodeviation, that 
the veteran's problem was anything but one that existed 
before military service.  It was noted in April 1983 that the 
surgery to correct the strabismus was an elective procedure.  
In other words, one that was not required by the military to 
maintain the veteran's qualification for continued service.  
Such notation also tends to show that the strabismus was not 
a disorder that had had a recent onset.  Additionally, there 
was no indication that the veteran suffered any injury or 
disease during service that would have caused the onset of 
strabismus, and he has not contended that he did.  Moreover, 
the examiners in service who noted that the veteran had had 
lifelong strabismus did not reject such a history.  They 
reported this history as an accurate representation of what 
the veteran had experienced, which apparently was consistent 
with what they observed.  All of these factors point clearly 
to the conclusion that the veteran experienced the 
exodeviation before he entered active military service.  
Therefore, the Board finds that clear and unmistakable 
evidence shows that the appellant's eye disability existed 
prior to active military service.

Having found that clear and unmistakable evidence shows that 
the appellant's eye disability preexisted his service, the 
Board is now obligated to determine whether clear and 
unmistakable evidence shows that the appellant's preexisting 
eye disability was not aggravated by his active military 
service.  See Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. 
Cir. 2004).  

The appellant contends that his eye disability was aggravated 
by his active military service.  Although the Board 
recognizes the appellant's in-service eye surgery in April 
1983 for exotropia, the appellant's in-service ophthalmology 
clinic records dated in January 1983 and December 1986 show 
that the appellant's best visual acuity was 20/20 in both the 
right and left eyes prior to and subsequent to his in-service 
eye surgery.  Moreover, a VA Chief, Optometry Section, 
indicated in a September 2003 opinion that the appellant's 
present day measurements of the exotropia was of the same 
magnitude following surgical intervention.  The reviewer 
opined that the appellant experienced a natural progression 
in his strabismus that would have occurred despite the 
surgical intervention.  Such an opinion is supported by 
findings made before and after the 1983 surgery.  It was 
noted that an initial evaluation showed 40 prism diopters of 
alternating exotropia at a distance and 50 prism diopters of 
alternating exotropia for near vision.  After the surgery the 
exotropia had decreased to about 12 prism diopters for both 
distant and near vision.  This evidence, especially the VA 
reviewer's opinion, amounts to clear and unmistakable 
evidence that there was no worsening during military service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2004).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board finds that the aforementioned evidence of record 
clearly and unmistakably shows that the appellant's eye 
disability did not increase in severity during service.  As 
such, the Board finds that the appellant's eye disability 
pre-existed his military service and did not increase in 
severity during service.  Therefore, service connection is 
not warranted in this case.

III.  Right Shoulder Disability

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Since the appellant 
appealed the initial ratings assigned for his postoperative 
residuals of a Bristow procedure on the right shoulder with a 
history of fracture of the inferior surface of the glenoid 
fossa, the entire body of evidence since the award of service 
connection is for consideration.  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2004).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

The appellant was initially evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, as 0 percent disabled.  
However, by rating decision in March 1997, a 10 percent 
disability evaluation was assigned, effective February 28, 
1995, the effective date for the award of service connection.  
It appears that the RO awarded this rating on the basis of 
painful motion akin to arthritis of a major joint affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).  

When an appellant is diagnosed with an unlisted condition, it 
must be rated under a closely related disease or injury where 
the affected functions, anatomical location, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  The Board will initially consider whether an initial 
rating greater than 10 percent can be granted under 
Diagnostic Code 5203 or any other potentially applicable 
diagnostic code.

A 10 percent disability rating under Diagnostic Code 5203 
requires malunion of the clavicle or scapula, or nonunion of 
the clavicle or scapula without loose movement.  The maximum 
evaluation available under Diagnostic Code 5203 is 20 
percent, and it requires either nonunion of the clavicle or 
scapula with loose movement or dislocation of the clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).

The Board has reviewed all of the medical evidence of record, 
including service medical records, VA outpatient treatment 
records, VA hospitalization records, VA examination records, 
and the appellant's own contentions with respect to the 
severity of his service-connected disability.  The 
appellant's VA outpatient treatment records dated from 
January 1995 to May 1995 and from February 1996 to January 
2003 show, in pertinent part, that in May 1995 the 
appellant's right shoulder disability was manifested by 
complaints of shoulder pain, but he had "good range of 
motion + good grips."  VA examination records dated in July 
1995 show that the appellant's subjective complaints included 
pain, numbness, and tingling, but no weakness.  The July 1995 
VA examiner's objective findings included, in pertinent part, 
normal tone, bulk and strength in all muscle groups, give 
away weakness of most of the muscles of the right upper 
extremity and hand, and decreased sensation, but no 
peripheral neuropathy or radiculopathy.  The VA examination 
records dated in December 1996 show subjective complaints of 
pain, numbness, and difficulty driving and working on floors.  
The December 1996 VA examiner's objective findings with 
respect to the appellant's right shoulder included a well-
healed 3.5 inch anterior scar that was nontender and non-
painful, no laxity, strength intact, 160 degrees forward 
elevation, 130 degrees abduction, 70 degrees external 
rotation, 85 degrees internal rotation with pain, full 
backward elevation, and no evidence of muscle denervation, 
but mild atrophy of the right trapezius superiorly, and 
decreased sensation.

Finally, VA examination records dated in February 2003 show 
that the appellant's subjective complaints included pain, 
numbness, tingling, and difficulty sleeping, writing or 
carrying objects.  The February 2003 VA examiner's objective 
findings included a well-healed 3.5 inch scar, no tenderness 
about the shoulder, no apparent muscle atrophy, normal muscle 
strength, no fatigability or weakness, and 110 degrees of 
forward flexion, 100 degrees abduction, 40 degrees adduction, 
50 degrees extension, 35 degrees external rotation, and 
internal rotation to the middle lumbar level.

Accordingly, notwithstanding the appellant's subjective 
complaints of pain, numbness, tingling, and difficulty with 
everyday tasks, the evidence of record, to include VA 
treatment records and three VA examinations does not warrant 
the assignment of a higher disability evaluation prior to 
March 9, 2004, under Diagnostic Code 5203 in the absence of 
nonunion of the clavicle or scapula with loose movement or 
dislocation of the clavicle and scapula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2004).

The Board has also considered whether an initial rating 
greater than 10 percent prior to March 9, 2004, is warranted 
for the appellant's right shoulder disability under any other 
potentially applicable Diagnostic Codes.  However, as 
previously discussed, the evidence of record does not 
indicate ankylosis, impairment of the humerus, limitation of 
motion of the appellant's right arm to either 25 degrees from 
side or midway between side and shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5202 (2004).  Thus, the 
appellant is similarly not entitled to an initial rating 
greater than 10 percent prior to March 9, 2004, under other 
potentially applicable Diagnostic Codes.  The December 1996 
examiner specifically noted that there was no problem with 
recurring dislocation.  Additionally, despite the pain and 
fatigability with use experienced by the veteran, he was 
functionally able to move his shoulder to a level higher than 
the shoulder level.  

With respect to the appellant's claim of entitlement to an 
initial rating greater than 20 percent from March 9, 2004, 
the Board notes that the appellant is currently evaluated as 
20 percent disabled for such disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, 
the current 20 percent disability evaluation, effective March 
9, 2004, requires limitation of motion of the arm at the 
shoulder level.  A 30 percent disability evaluation requires 
limitation of motion of the arm midway between side and 
shoulder level.  Whereas the maximum schedular disability 
evaluation of 40 percent requires limitation of motion of the 
arm to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2004).  

The Board notes that the only evidence of record that 
addresses whether an initial rating greater than 20 percent 
is warranted for service-connected shoulder disability from 
March 9, 2004, consists of a VA examination record dated 
March 9, 2004 and the appellant's own statements.  On March 
9, 2004, the appellant was afforded a VA examination with 
respect to a claim of entitlement to service connection for 
left biceps/neck disability, which is not here on appeal.  
Furthermore, the appellant's March 2004 VA examination 
records show, in pertinent part, that "[s]houlder elevation 
is reduced on the right to approximately 90 degrees."  As 
such, although the March 2004 VA examination was not 
specifically intended to serve as a basis for an increased 
rating for service-connected right shoulder disability, such 
findings nevertheless warrant the assignment of a 20 percent 
disability evaluation from March 9, 2004.

The Board additionally notes that the aforementioned March 
2004 VA examination records do not show limitation of motion 
of the right arm midway between the side and shoulder level 
or anything that approximates such disability, even when 
functional impairment due to pain, fatigability, or weakness 
is considered.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  Thus, an initial rating greater than 20 percent from 
March 9, 2004, is not warranted for service-connected 
postoperative residuals of a Bristow procedure of the right 
shoulder with a history of a fracture of the inferior surface 
of the glenoid fossa and there exists no reasonable doubt 
that could be resolved in favor of the appellant.

With respect to the appellant's contention that such an 
increased rating is nevertheless warranted, the Board notes 
that the appellant is a layperson without medical training 
and he is not qualified to render medical opinions as to 
maters such as diagnosis and severity of disorders and 
disabilities, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (2003) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

As suggested by the comments above, the Board must consider 
whether a disability evaluation greater than 10 percent prior 
to March 9, 2004, and greater than 20 percent from March 9, 
2004, is warranted on the basis of functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
impairment, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2003).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

As previously discussed, VA examination records dated in July 
1995 show normal tone, bulk, and strength of all muscles.  
Furthermore, the appellant's VA examination records dated in 
December 1996 and February 2003 similarly show strength 
intact, normal muscle strength, and no objective findings of 
fatigability or weakness although the veteran complained of 
such problems.  Accordingly, although the appellant has some 
pain and limitation of motion, the Board finds that the 
current 10 percent disability evaluation prior to March 9, 
2004, and the 20 percent disability evaluation from March 9, 
2004, compensates the veteran for any limitation of motion, 
pain, and functional loss.  As noted above, even with the 
functional impairment due to such problems, he is still able 
to move to the shoulder level, which is no where near the 
level midway between the side and shoulder.  There is no 
suggestion in the record that pain or any fatigability or 
weakness he may experience has caused disability that might 
come close to equating to the level of disability 
contemplated by the criteria for the 30 percent rating.  
Diagnostic Code 5201.  The preponderance of the evidence is 
against this claim.  


ORDER

Entitlement to service connection for an eye disability is 
denied.

Entitlement to a rating greater than 10 percent prior to 
March 9, 2004, or a rating greater than 20 percent from March 
9, 2004, for the service-connected right shoulder disability 
is denied.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


